Jackson, Chief Justice.
1. The evidence in this case is sufficient to support the verdict. The hay was damaged, and the question was how. Was it done before shipped, or while in the custody of the carrier? The car which contained it leaked ; it was some weeks on its way from St. Louis to Athens, and proof was in to show that this leakage caused the rot which damaged the hay. It is true that there is conflicting testimony as to what caused it, in the opinion of different witnesses, but the jury settled that issue, and it is not our habit to unsettle it.
2. By using the term “ outside ” of the receipt or bill of lading, we think, by a fair construction of the judge’s charge, that he meant the contract between the shipper and carrier, so as to take the case without the provision in section 2068 of our Code, must be an express contrac t independently of a general stipulation or notice on the receipt given. Nor do we think that he erred in ruling that the bill of lading in this case is not such" an express contract as the statute law of Georgia prescribes; for an inspection of it shows that it is a general bill of lading applicable to all manner of freight, and not at all an express contract entered into between the parties for this case. Even if it were an express contract, that would not protect it against negligence. 28 Ga., 543 et seq.
3. Under section 2084, the defendant, the Georgia Railroad Company, being the last which received these goods *354“as in good order,” and one over which they were “ intended ” to pass to reach Athens, is liable to pay for the loss or damage. This is unquestionably so if that company be in the St. Louis bill of lading.
If it be not in that contract or bill of lading, then the fact that it took the goods at Atlanta to transport to Athens, and thereby acknowledged them to be in good order, would fix the liability upon this company upon the implied contract safely to deliver them at Athens.
So that in any view we are able to take of it, the case is with defendants in error, and the judgment is affirmed.
Judgment affirmed.